DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of apertures” of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

Claims 1-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Klemen et al. US 2017/0335795 in view of Aulin et al. US 2018/0238439.

Regarding claim 1, Klemen discloses a hybrid drive module (28)(Fig. 1) comprising: an input (24) extending along an axis (25) and configured to be driven by an engine (10); a torque converter cover (112); and an electric motor (38) having a rotor carrier hub (106)(Fig. 4) configured to be rotated about the axis (25), the rotor carrier hub (106) non-rotatably connected to the torque converter cover(112), wherein the rotor carrier hub (106) has an inner surface (98) defining an interior, an outer surface (148) defining an exterior, and a plurality of holes (162) extending through the rotor carrier hub (106) from the inner surface (98) to the outer surface (148) to enable oil (see paragraph 64) to transfer from the interior (98) to the exterior (148).
Klemen fails to disclose the rotor carrier hub selectively coupled to the input via a clutch.
In the same field of endeavor, Aulin teaches the rotor carrier hub (115)(Fig. 6) selectively coupled to the input (22)(Fig. 1) via a clutch (130)(Fig. 1)(see paragraph 31-33, connecting and disconnecting the motor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rotor carrier hub selectively coupled to the input via a clutch in Klemen, as taught by Aulin, in order to adjust the motor power. 




Regarding claim 3, Klemen discloses each of the holes (162) are circumferentially aligned with a respective one of the channels (110) such that fluid escaping the interior of the rotor carrier hub (106) through the holes (162) is guided along the channels of the outer surface (148).

Regarding claim 4, Klemen discloses some of the plurality of holes (162) are axially aligned with each other at a first axial location (25) along the rotor carrier hub (106) and some of the plurality of holes (162) are axially aligned with each other at a second axial location (25).

Regarding claim 5, Klemen discloses the rotor carrier hub (106) includes a shoulder (66) at a first end thereof having a radial-extending portion (1045)(see paragraph 91) extending radially outward from 2Attorney Docket No. P172781 US U.S. Patent Application No. 16/029,992 the outer surface (148) and an axially-extending portion (25) extending in axially toward a second end of the rotor carrier hub (106).

Regarding claim 6, Klemen discloses the outer surface (148) of the rotor carrier hub (106) and the shoulder (66) define a fluid reservoir configured to partially enclose fluid (paragraph 64).

Regarding claim 7, Klemen discloses the rotor carrier hub (106) defines a second plurality of holes (162) extending entirely therethrough and axially aligned with the fluid reservoir (paragraph 64) to fluidly couple the interior to the reservoir (98).

Regarding claim 8, Klemen discloses each of the second plurality of holes (162) are circumferentially offset about the axis (25) from the plurality of holes (162).

Regarding claim 19, Klemen discloses the rotor carrier hub (106) is non-rotatably connected to a torque converter cover (112).
Klemen fails to disclose the rotor carrier hub is selectively coupled to an input shaft via a clutch.
In the same field of endeavor, Aulin teaches the rotor carrier hub (115)(Fig. 6) is selectively coupled to an input shaft (22)(Fig. 1) via a clutch (130)(Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rotor carrier hub is selectively coupled to an input shaft via a clutch, in Klemen, as taught by Aulin, in order to adjust the motor power. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klemen et al. US 2017/0335795.


Regarding claim 9, Klemen discloses a rotor carrier hub (106) for an electric motor (38), the rotor carrier hub (106) comprising: a main body (168) extending about an axis (25) from a first axial side to a second axial side and having an inner surface (98) defining an interior, an outer surface (148) defining a plurality of channels (110) extending in an axial direction (25), a lip extending radially outward (66) from the outer surface (148) at the second axial side and defining a reservoir (see paragraph 64) at least partially bound by the outer surface and the lip (66), a first plurality of holes (162) defined within the main body (168) and extending in a radial direction (1045)(see paragraph 91) from the inner surface (98) to the outer surface (148), each of the first plurality of holes (162) aligned with one of the channels (110) to enable oil to transfer (see paragraph 64) from the interior of the main body (168) into the channels, and a 

Regarding claim 10, Klemen discloses the lip (see paragraph 66) has a radially-extending portion (1045) extending radially outward from the outer surface (148), and an axially-extending portion (25) extending from the radially-extending portion and toward the first axial side (1045).

Regarding claim 11, Klemen discloses the second plurality of holes (162) are axially aligned with the axially-extending portion (25).

Regarding claim 12, Klemen discloses the first plurality of holes defines a first group of holes (162) axially aligned at first axial location (25) closer to the first axial side than the second axial side, and a second group of holes (162) axially aligned at a second axial location closer to the second axial side than the first axial side (25).

Regarding claim 13, Klemen discloses each of the second plurality of holes (162) is angularly offset about the axis (25) relative to the first plurality of holes (162).



Regarding claim 15, Klemen discloses an electric motor (38) comprising: a rotor carrier hub (106) configured to rotate about an axis (25) and having an inner surface (98) defining an interior, an outer surface (148), and a plurality of channels (110) formed into outer surface (148) extending partially through to the inner surface (98), the rotor carrier hub (106) further including a shoulder (66) extending radially outward from the outer surface (148) and axially overlapping a portion of the outer surface to define a reservoir (see paragraph 64) configured to partially contain oil between the outer surface (148) and the shoulder (66); wherein the rotor carrier hub (106) defines a first plurality of apertures extending entirely therethrough and each circumferentially aligned with a respective one of the channels (110); and wherein the rotor carrier hub (106) defines a second plurality of apertures (162) extending entirely therethrough and each axially aligned with each other and with the reservoir (110).

Regarding claim 16, Klemen discloses the shoulder (66) includes a radially-extending portion (1045) extending radially outward from the outer surface (148), and the shoulder (66) includes an axially- extending portion (25) extending in an axial direction from the radially-extending portion (1045).

Regarding claim 17, Klemen discloses the second plurality of apertures (162) are axially aligned with the axially-extending portion (25) of the shoulder (66).

Regarding claim 18, Klemen discloses the rotor carrier hub (106) extends from a first axial side to a second axial side (25), the first plurality of apertures (162) are located closer to the first axial side (25), and the second plurality of apertures (162) are located closer to the second axial side (25).


Regarding claim 20, Klemen disclose the first plurality of apertures are identical in size and are axially aligned with each other (162).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        



	/THIENVU V TRAN/                                                   Supervisory Patent Examiner, Art Unit 2839